Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

               THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
dated as of July 29, 2009 (the “Effective Date”) between JPMORGAN CHASE BANK,
N.A. (“Agent”), the Lenders signatory hereto and ESCALADE, INCORPORATED
(“Borrower”).

Recitals

               The Borrower, the Lenders party thereto and the Agent, as
Administrative Agent, Issuing Bank and a Lender, are parties to that certain
Credit Agreement, dated as of April 30, 2009 (the “Credit Agreement”). As of the
Effective Date, JPMorgan Chase Bank, N.A. is the sole Lender under the Credit
Agreement.

               The Credit Agreement requires that the Borrower satisfy certain
post-closing conditions not later than July 31, 2009. The Borrower, the Agent
and JPMorgan Chase Bank, N.A., as the sole Lender, have agreed that the deadline
for the completion of such post-closing conditions be extended to September 30,
2009.

Agreement

               NOW, THEREFORE, in consideration of the premises, the mutual
covenants and agreements herein, and each act performed and to be performed
hereunder, the Agent, JPMorgan Chase Bank, N.A., as the sole Lender, and the
Borrower agree as follows:

               Amendment to the Credit Agreement. As of the Effective Date, the
first sentence in Section 4.03 of the Credit Agreement is amended by deleting
the date “July 31, 2009” and replacing it with the date “September 30, 2009”.

               Binding on Successors and Assigns. All of the terms and
provisions of this Amendment shall be binding upon and inure to the benefit of
the parties hereto, their respective successors, assigns and legal
representatives.

               Governing Law. This Amendment is a contract made under, and shall
be governed by and construed in accordance with the laws of the State of
Indiana.

               Amendment of Other Loan Documents. All references to the Credit
Agreement in the other Loan Documents shall mean the Credit Agreement, as
modified and amended by this Amendment and as it may be further amended,
modified, extended, renewed, supplemented and/or restated from time to time and
at any time. Except as expressly modified and amended by this Amendment, all of
the terms and provisions of the Credit Agreement and the other Loan Documents
remain in full force and effect, and are fully binding on the parties thereto
and their respective successors and assigns.

               Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one agreement.

               Defined Terms. Except as expressly otherwise stated in this
Amendment, all terms used in this Amendment and the Recitals that are defined in
the Credit Agreement, and that are not otherwise defined in this Amendment,
shall have the same meanings in this Amendment as in the Credit Agreement.

--------------------------------------------------------------------------------




               IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be duly executed and delivered by their respective authorized signatories.

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and sole Lender

 

 

 

 

By:

/s/ H. Robert Hill

 

 

 

 

 

H. Robert Hill, Vice President

 

 

 

 

 

(“Agent”)

 

 

 

 

ESCALADE, INCORPORATED

 

 

 

 

By:

/s/ Deborah J. Meinert

 

 

 

 

 

Deborah J. Meinert, VP Finance and CFO

 

 

 

 

 

(“Borrower”)

2

--------------------------------------------------------------------------------



Consent of the Guarantors

          Each of the undersigned Guarantors acknowledges and consents to the
execution of the First Amendment to Credit Agreement and reaffirms and agrees
that the Guaranty dated as of April 30, 2009, executed by it in favor of the
Agent for the benefit of the Lenders remains in full force and effect with
respect to all obligations of the Guarantor thereunder.

          Dated as of July 29, 2009.

 

 

 

 

Bear Archery, Inc.

 

Martin Yale Industries, Inc.

 

 

 

 

By: /s/ Deborah J. Meinert

 

By:

/s/ Deborah J. Meinert

 

 

 

Deborah J. Meinert, VP Finance

 

Deborah J. Meinert, VP Finance

 

 

 

 

EIM Company, Inc.

 

Olympia Business Systems, Inc.

 

 

 

 

By: /s/ Deborah J. Meinert

 

By:

/s/ Deborah J. Meinert

 

 

 

Deborah J. Meinert, VP Finance

 

Deborah J. Meinert, VP Finance

 

 

 

 

Escalade Insurance, Inc.

 

Schleicher & Co. of America, Inc.

 

 

 

 

By: /s/ Deborah J. Meinert

 

By:

/s/ Deborah J. Meinert

 

 

 

Deborah J. Meinert, VP Finance

 

Deborah J. Meinert, VP Finance

 

 

 

 

Escalade Sports Playground, Inc.

 

SOP Services, Inc.

 

 

 

 

By: /s/ Deborah J. Meinert

 

By:

/s/ Deborah J. Meinert

 

 

 

Deborah J. Meinert, VP Finance

 

Deborah J. Meinert, VP Finance

 

 

 

 

Harvard Sports, Inc.

 

U. S. Weight, Inc.

 

 

 

 

By: /s/ Deborah J. Meinert

 

By:

/s/ Deborah J. Meinert

 

 

 

Deborah J. Meinert, VP Finance

 

Deborah J. Meinert, VP Finance

 

 

 

 

Indian Industries, Inc.

 

 

 

 

 

 

 

By: /s/ Deborah J. Meinert

 

 

 

 

 

 

 

Deborah J. Meinert, VP Finance

 

 

 

3

--------------------------------------------------------------------------------